DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vachher et al (U.S. 2017/0351723 and further in view of Kim et al (U. 2010/0070618).
1. 	As per claim 1 Vachher disclosed a computer system comprising: one or more processors; and one or more computer-readable media having stored thereon instructions that are executable by the one or more processors to configure the computer system to configure devices, including instructions that are executable to configure the computer system to perform at least the following: detecting that a device has been connected to a control network; responsive to the detection of the device, identifying characteristics of the device, including identifying at least one control or sensor coupled to the device [The system comprises a processor coupled to a memory, wherein the processor is configured to execute programmed instructions stored in the memory. The processor may execute a programmed instruction stored in the memory to store one or more record tables corresponding to one or more devices connected in an Internet of Things (IoT) network, in a database. In one embodiment, each record table is assigned with a unique identification number corresponding to a device of the one or more devices, wherein a table structure of the record table comprises one or more columns configured to maintain sensor data received from one or more sensors connected to the device of the one or more device. Further, the processor may execute a programmed instruction stored in the memory to receive a modification request from a device connected in the Internet of Things (IoT) network] (Paragraph. 0007).

However Vachher did not disclose in detail based on the identification of the at least one sensor coupled to the device, identifying an existing configuration template that applies to the device as identified, including identified characteristics; and configuring the device using the configuration template.  


In the same field of endeavor Kim disclosed the sensor node receives sensor network configuration information including a sensor network identification from a detachable memory device, where the sensor node is connectable to the detachable memory device. The router receives sensor network configuration information including the sensor network identification, where the router is connectable to the detachable memory device. The sensor node and the router configure a sensor network based on the sensor network identification. For example, the sensor network identification may correspond to a unique serial number of the detachable memory device (Paragraph. 0014).

It would have been obvious to one having one ordinary skill in the art at the time of the invention was made to have incorporated the sensor node receives sensor network configuration information including a sensor network identification from a detachable memory device, where the sensor node is connectable to the detachable memory device. The router receives sensor network configuration information including the sensor network identification, where the router is connectable to the detachable memory device. The sensor node and the router configure a sensor network based on the sensor network identification. For example, the sensor network identification may correspond to a unique serial number of the detachable memory device as taught by Kim in the method and system of Vachher to reduce latency by manipulating the existing configuration of the devices.



3.	 As per claim 3 Vachher-Kim disclosed wherein identifying characteristics of the device comprises capabilities of the device (Vachher, Paragraph. 0025).
  
4. 	As per claim 4 Vachher-Kim disclosed wherein identifying characteristics of the device comprises at least one of: an amount of processing power of the device; - Page 36 -Docket No. 13768.3482a number of cores on the device; or an amount of accessible memory (Vachher, Paragraph. 0008). 

5. 	As per claim 5 Vachher-Kim disclosed wherein identifying characteristics of the device comprises identifying a manufacturer and a model number of the device (Vachher, Paragraph. 0007). 
 

6. 	As per claim 6 Vachher-Kim disclosed wherein identifying characteristics of the device comprises identifying a similarity of a model number of the device to another device (Vachher, Paragraph. 0007).
   

7. 	As per claim 7 Vachher-Kim disclosed wherein configuring the device using the configuration template comprises automatically configuring compute for the device (Vachher, Paragraph. 0007) 

8. 	As per claim 8 Vachher-Kim disclosed wherein configuring the device using the configuration template comprises automatically configuring authentication for the device (Vachher, Paragraph. 0007). 

9. 	As per claim 9 Vachher disclosed in an equipment control environment, a method of configuring a device, the method comprising: detecting that a device has been connected to a control network; responsive to the detection of the device, identifying characteristics of the device [The system comprises a processor coupled to a memory, wherein the processor is configured to execute programmed instructions stored in the memory. The processor may execute a programmed instruction stored in the memory to store one or more record tables corresponding to one or more devices connected in an Internet of Things (IoT) network, in a database. In one embodiment, each record table is assigned with a unique identification number corresponding to a device of the one or more devices, wherein a table structure of the record table comprises one or more columns configured to maintain sensor data received from one or more sensors connected to the device of the one or more device. Further, the processor may execute a programmed instruction stored in the memory to receive a modification request from a device connected in the Internet of Things (IoT) network] (Paragraph. 0007).


However Vachher did not disclose in detail based on the identification of the at least one sensor coupled to the device, identifying an existing configuration template that applies to the device as identified, including identified characteristics; and configuring the device using the configuration template.

In the same field of endeavor Kim disclosed the sensor node receives sensor network configuration information including a sensor network identification from a detachable memory device, where the sensor node is connectable to the detachable memory device. The router receives sensor network configuration information including the sensor network identification, where the router is connectable to the detachable memory device. The sensor node and the router configure a sensor network based on the sensor network identification. For example, the sensor network identification may correspond to a unique serial number of the detachable memory device (Paragraph. 0014).

It would have been obvious to one having one ordinary skill in the art at the time of the invention was made to have incorporated the sensor node receives sensor network configuration information including a sensor network identification from a detachable memory device, where the sensor node is connectable to the detachable memory device. The router receives sensor network configuration information including the sensor network identification, where the router is connectable to the detachable memory device. The sensor node and the router configure a sensor network based on the 


10. 	As per claim 10 Vachher-Kim disclosed wherein identifying characteristics of the device comprises identifying a location of the device in the controller network ((Vachher, Paragraph. 0037).
  
11. 	As per claim 11 Vachher-Kim disclosed wherein identifying characteristics of the device comprises capabilities of the device (Vachher, Paragraph. 0025). 
 
12. 	As per claim 12 Vachher-Kim disclosed wherein identifying characteristics of the device comprises at least one of: an amount of processing power of the device; a number of cores on the device; or an amount of accessible memory (Vachher, Paragraph. 0008).
  
13.	 As per claim 13 Vachher-Kim disclosed wherein identifying characteristics of the device comprises identifying a manufacturer and a model number of the device (Vachher, Paragraph. 0007).
  

14. 	As per claim 14 Vachher-Kim disclosed wherein identifying characteristics of the device comprises identifying a similarity of a model number of the device to another device (Vachher, Paragraph. 0007).

15. 	As per claim 15 Vachher-Kim disclosed wherein configuring the device using the configuration template comprises automatically configuring compute for the device (Vachher, Paragraph. 0007).
 



17. 	As per claim 17 Kim disclosed a computer system comprising: a controller, comprising one or more connection points for connecting devices to the controller; a template store, storing one or more configuration templates used for automatically configuring devices connected to the controller; wherein the controller is configured to: identify that a device has been connected to a control network; as a result, identify characteristics of the device, including identifying at least one control or sensor coupled to the device [The system comprises a processor coupled to a memory, wherein the processor is configured to execute programmed instructions stored in the memory. The processor may execute a programmed instruction stored in the memory to store one or more record tables corresponding to one or more devices connected in an Internet of Things (IoT) network, in a database. In one embodiment, each record table is assigned with a unique identification number corresponding to a device of the one or more devices, wherein a table structure of the record table comprises one or more columns configured to maintain sensor data received from one or more sensors connected to the device of the one or more device. Further, the processor may execute a programmed instruction stored in the memory to receive a modification request from a device connected in the Internet of Things (IoT) network] (Paragraph. 0007).
 
However Kim did not disclose in detail as a result, identify an existing configuration template that applies to the device as identified, including identified characteristics; and configuring the device using the configuration template.  


In the same field of endeavor Kim disclosed the sensor node receives sensor network configuration information including a sensor network identification from a detachable memory device, where the sensor node is connectable to the detachable memory device. The router receives sensor network configuration information including the sensor network identification, where the router is connectable to the detachable memory device. The sensor node and the router configure a sensor network based on the sensor network identification. For example, the sensor network identification may 

It would have been obvious to one having one ordinary skill in the art at the time of the invention was made to have incorporated the sensor node receives sensor network configuration information including a sensor network identification from a detachable memory device, where the sensor node is connectable to the detachable memory device. The router receives sensor network configuration information including the sensor network identification, where the router is connectable to the detachable memory device. The sensor node and the router configure a sensor network based on the sensor network identification. For example, the sensor network identification may correspond to a unique serial number of the detachable memory device as taught by Kim in the method and system of Vachher to reduce latency by manipulating the existing configuration of the devices.


18. 	As per claim 18 Vachher-Kim disclosed wherein identifying characteristics of the device comprises identifying a manufacturer and a model number of the device (Vachher, Paragraph. 0007).

19. 	As per claim 19 Vachher-Kim disclosed wherein configuring the device using the configuration template comprises automatically configuring compute for the device (Vachher, Paragraph. 0007).
  

20. 	As per claim 20 Vachher-Kim disclosed wherein configuring the device using the configuration template comprises automatically configuring compute for the device (Vachher, Paragraph. 0007) 

21.	As per claim 21 Vachher-Kim disclosed wherein detecting that device has been connected to the control network further comprises: requesting a raw data value from the device, wherein identifying at least one sensor coupled to the device includes identifying a sensor type capable of producing a raw data value consistent with a data 
.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

22.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.

23.	The examiner can normally be reached on Monday to Friday during normal business hours. The Examiner’s Supervisor Dharia Rupal can be reached 571-272-3880 . The fax for this group is (703)-746-7239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

24.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443